DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant; however, has not perfected priority, as a translation of the certified copy of the foreign priority application (Portugal 111113) has not been made of record in accordance with 37 CFR 1.55.  Please see MPEP §§ 215 and 216.  For at least this reason, the effective filing date of the claimed invention is 8/29/2019.  Should Applicant; however, perfect their priority, and the foreign priority application support the claimed invention under 112(a), the foreign priority date of 8/29/2018 would become the effective filing date of the claimed invention.  
That being said, Wang et al. (U.S. PG Pub. No. 2019/0275627 A1), which Examiner has utilized in the art rejection (please see below), has an effectively filed date of 3/9/2018.  Given that 3/9/2018 is prior to the effective filing date of the present application (which is currently 8/29/2019), Wang et al. is available to Examiner as prior art under 35 U.S.C. 102(a)(2) (and also under 35 U.S.C. 103).  Noting this, even if Applicant were to perfect priority, it is noted that the effectively filing date of 3/9/2018 of the present application is prior to 8/29/2018.

Claim Objections
Claim 1 is objected to because of the following informalities:  On lines 7-8 of the claim, “a rotating block, rotating block which…” should be changed to “a rotating block,  which…” Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  On line 2 of the claim, “of” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 8 of claim 1 states, “at least a displacement guide of the operating base.”  This limitation is viewed to be vague and indefinite, because it is unclear if “at least a displacement guide of the operating base” is a subset, for example, of the “set of displacement guides” of claim 1, line 6 that the operating base comprises.
Line 12 of claim 1 states, “at least a displacement guide of the operating base.”  This limitation is viewed to be vague and indefinite, since it is unclear if the “at least a displacement guide of the operating base” of claim 1, line 12 is the same element or a different element than the previously set forth “at least a displacement guide of the operating base” of claim 1, line 8.
Claim 1 recites the limitation "the operation of the drive unit and respective drill arm" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the movements of the rotating block" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Lines 1-2 of claim 2 state, “the displacement guides of the operating base.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular displacement guides that “the displacement guides of the operating base” is intended to reference.  Is, “the displacement guides of the operating base” intended to reference all of the displacement guides of the operating base, for example, or is “the displacement guides of the operating base” only intended to reference, for example, certain displacement guides of the operating base?
Lines 4-5 of claim 3 state, “the displacement guides of the operating base.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular displacement guides that “the displacement guides of the operating base” is intended to reference.  Is, “the displacement guides of the operating base” intended to reference all of the displacement guides of the operating base, for example, or is “the displacement guides of the operating base” only intended to reference, for example, certain displacement guides of the operating base?
Claim 4 recites the limitation "the movements of the operating block" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Note that an operating block wasn’t previously set forth by Applicant in claim 4, or in claim 3 on which claim 4 directly depends, or in claim 1 on which claim 4 depends via intervening claim 3.  As such, “the movements” of the operating block that wasn’t previously set forth lacks antecedent basis.
Claim 4 recites the limitation "the operating block" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Please note that Applicant previously set forth a “rotating block,” an “operating table,” and an “operating base” in claim 1 on which claim 4 depends via intervening claim 3, but not an “operating block.”
Line 2 of claim 7 states, “at least a displacement guide”  This limitation is viewed to be vague and indefinite, as it is unclear if “at least a displacement guide” of claim 7, line 2 is one of the “set of displacement guides” of the operating base set forth in claim 1, line 6, or if “at least a displacement guide” of claim 7, line 2 is one of the “at least a displacement guide of the operating base” of claim 1, line 8, or if “at least a displacement guide” of claim 7, line 2 is one of the “at least a displacement guide of the operating base” of claim 1, line 12, or if “at least a displacement guide” of claim 7, line 2 has no relation, for example, to any previously set forth displacement guides of the operating base.  
Line 2 of claim 7 states, “at least a displacement guide is installed along axis Y”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is exactly meant by the at least a displacement guide “is installed along” an axis Y.  Is this to say that the at least a displacement guide is installed such that the longitudinal axis thereof extends parallel to axis Y? 
Lines 2-3 of claim 8 state, “at least a displacement guide of the operating base…is disposed on axis X.”  This limitation is viewed to be vague and indefinite, since it is unclear as to what is exactly meant by the at least a displacement guide of the operating base “is disposed on” axis X.  Since the at least a displacement guide of the operating base is a tangible element and because axis X is intangible, how is it possible for the at least a displacement guide of the operating base to be “disposed on” axis X?
Claim 10 recites the limitation "the drill tool” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the drill tool supports” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Lines 1-2 of claim 12 state, “the drill arm is formed by a slanted drill base.”  This limitation is viewed to be vague and indefinite, because it is unclear if this is intended to mean that the drill arm is and of itself a slanted drill base, for example, or if the drill arm is formed in close proximity to, for example, a slanted drill base.
Line 3 of claim 12 states, “the drain outlets”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular drain outlets of “at least a drain outlet” of claim 11, line 2 that “the drains outlets” is intended to reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harami et al. (U.S. PG Publication No. 2002/0051687 A1) in view of Otani et al. (U.S. PG Publication No. 2015/0043985 A1).
Claim 1:  Figure 1 of Harami et al. shows a machining station (1) having an operating base (11) on which there is mounted an operating module and an arrangement module that are separated by a support structure.  Figure 1 has been annotated and provided on the next page so as to point out the operating module, the arrangement module, and the support structure.  Please note that disclosure is provided on a column provided at one end of the operating base (11), said column being movable in an axis X direction [paragraph 0019].  Please be advised that the column is disposed beneath the support structure on the arrangement module.

    PNG
    media_image1.png
    845
    870
    media_image1.png
    Greyscale

	With respect to the operating base, it comprises a set of displacement guides including a first displacement guide (11a) associated with the operating module.  With regards to the operating module, it comprises an operating table (P) that is installed on a rotating block (13) (see Figures 2 and 3), which in turn is installed on the first displacement guide (11a) of the operating base’s (11) set of displacement guides via a table frame (14).  The installation of the rotating block (13) on the first displacement guide (11a) via the table frame (14) can best be seen in Figure 3 of Harami et al.
	Next, regarding the arrangement module, it comprises a curtain which is coupled to the support structure, and an arrangement window installed on the curtain via a main spindle (12).  The curtain and the arrangement window can be seen below in version 2 of annotated Figure 1.  

    PNG
    media_image2.png
    813
    841
    media_image2.png
    Greyscale

	As to the aforementioned column that is disposed beneath the support structure on the arrangement module, it constitutes a mechanical support.  This is because it has installed thereon a spindle head/drill arm such that the spindle head/drill arm is able to incur vertical displacement in an axis Y direction [paragraph 0019].  Please note that the spindle head is considered to constitute a drill arm, because the spindle head is capable of receiving in the main spindle (12) thereof a drilling tool, for example.  (The spindle head/drill arm can be seen on the preceding page in version 2 of annotated Figure 1).  Noting this, since the arrangement window is an element of the main spindle (12) of the spindle head/drill arm, said arrangement window has coupled said spindle head/drill arm which is installed on the column/mechanical support.  Examiner also notes that the main spindle (12) constitutes a drive unit, as it drives rotation of a given tool mounted thereto.  Noting this, the main spindle/drive unit (12) moves inside the spindle head/drill arm in a rotary manner.  
Regarding the column/mechanical support of Harami et al., it is inherent that it is installed on a second displacement guide of the operating base’s (11) set of displacement guides.  This is because without a second displacement guide, the column/mechanical support wouldn’t be able to move in an axis X direction along the operating base (11) [paragraph 0019] in a consistent manner.  In other words, the inherently provided second displacement guide on which the column/mechanical support is mounted ensures that the column/mechanical support doesn’t veer off in a direction that extends obliquely to the axis X direction, for example.
Harami et al. though doesn’t disclose “the operation of the drive unit and respective drill arm, as well as the movements of the rotating block, of the curtain and of the mechanical support are controlled by way of a central control unit endowed with processing capacity.”  Please note that movements of the curtain occur in response to the main spindle/drive unit (12) being moved in the axis X direction and in the axis Y direction.  
Figures 1 and 2 of Otani et al. though, show a machining station (1) comprising a central control unit with processing capacity in the form of a controller (100).  As can be seen in Figure 1, the machining station (1) further comprises an operating table (70) that is installed on a rotating block (60) and table frame (63), as well as a mechanical support (20) to which a drill arm (30) and a main spindle/drive unit (40) are mounted.  It is noted that the main spindle/ drive unit (40) receives therein a machining tool (42).  Per Otani et al., the controller (100) controls the spindle motor (41) to rotate the machining tool (42).  The controller (100) also controls each of an X-axis motor (11c), a Z-axis motor (12c), a Y-axis motor (23c), an A-axis motor (61), and a C-axis motor (62) to cause a workpiece (W) and the machining tool (42) to move relative to each other in axis X, Y, and Z directions, and to rotate relative to each other about axis A and Y directions, thereby cutting the workpiece (W) [paragraph 0030]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machining station (1) of Harami et al. with the controller (100) (central control unit with processing capacity) of Otani et al., so as to provide means for controlling the operations and movements of each of the operating table (P), rotating block (13), table frame (14), column/mechanical support, spindle head/drill arm, and the main spindle/drive unit (12) of Harami et al., so as to enable a workpiece that is mounted to the operating table (P) and the given tool that is mounted to the main spindle/drive unit (12) to move relative to each other in axis X, Y, and Z directions in a controlled manner and to rotate relative to each other in a controlled manner when cutting the workpiece.  In making this modification, it is noted that the movements of the curtain are controlled by way of the controller (100), as it is the control over the movements of the column/mechanical support and spindle head/drill arm by said controller (100) that causes the curtain to expand and retract in the axis X and Y directions.  

Claim 2:  The first displacement guide (11a) of the set of displacement guides and the inherently provided second displacement guide (11a) of the set of displacement guides for the column/ mechanical support of Harami et al. are installed in the horizontal plane ZX.  Note that axes X and Z are shown in at least Figure 2 of Harami et al.  Also note that Figure 2 of Harami et al. shows the first displacement guide (11a) therein.  As to the inherently-provided second displacement guide (11a) of the set of displacement guides on which the column/ mechanical support of Harami et al. is installed, it extends such that the longitudinal axis thereof is oriented parallel to the axis X direction.  This is because disclosure is provided by Harami et al. on the column that is provided at the one end of the operating base (11) being movable in the axis X direction [Harami et al., paragraph 0019].

Claim 3:  As to the first displacement guide (11a), it extends such that the longitudinal axis thereof is oriented in the axis Z direction.  This is apparent in at least Figure 2.  Noting this, the table frame (14), including the rotating block (13) and the operating table (P) thereof, are adapted to incur linear movement along axis Z by action of the first displacement guide (11a) of the operating base (11) [Harami et al., paragraph 0019].  Please note that the first displacement guide (11a) includes two rails and a plurality of sliders, the plurality of sliders being disposed on the underside of the table frame (14).  It is the action/linear movement of said plurality of sliders along the two rails that enables the table frame (14), including the rotating block (13) and the operating table (P) thereof, to be linearly displaced along axis Z.  
	As to the operating table (P), it is rotatably retained [Harami et al., paragraph 0019], while the rotating block (13) is supported pivotally about a pivot shaft (15) extending along axis X.  When servo motor 16, is actuated, the rotating block (13) is pivoted [Harami et al., paragraph 0020].  As a result of this setup, the operating table (P) can be provided by the rotating block (13) with a rotational movement of 360° over plane XZ and a pivoting/rotating movement of 135° over plane YZ.  

Claim 4:  As best understood, movements of the rotating block (13) (which Examiner believes Applicant is referring to with “operating block” in line 2 of claim 4), are driven by a mechanical system comprising a reduction gear mechanism (17) and the servo motor (16).  

Claim 5:  Please note that when the column/mechanical support is actuated for movement in the axis X direction, and when the spindle head/drill arm of Harami et al. is actuated for movement in the axis Y direction, noting again that the spindle head/drill arm of Harami et al. is supported by said column/mechanical support such that it is vertical displaceable in the axis Y direction [Harami et al., paragraph 0019], the curtain has linear movements in the X and Y directions.  

Claim 6:  With respect to the column/mechanical support, it is inherent that it has installed on its body at least a third displacement guide where the spindle head/drill arm is installed.  It is reiterated that the spindle head/drill arm is supported by said column/mechanical support such that it is vertical displaceable in the axis Y direction [Harami et al., paragraph 0019].  
Without a third displacement guide that is oriented such that the longitudinal axis thereof extends in the axis Y direction, the supported spindle head/drill arm wouldn’t be able to move in the axis Y direction along the column/mechanical support in a consistent manner.  In other words, the inherently provided third displacement guide that is installed on the column/ mechanical support ensures that the supported spindle head/drill arm doesn’t veer off in a direction that extends obliquely to the axis Y direction, for example.

Claim 7:  With respect to the column/mechanical support, it is inherent that it has installed on its body at least a third displacement guide where the spindle head/drill arm is installed.  It is reiterated that the spindle head/drill arm is supported by said column/mechanical support such that it is vertical displaceable in the axis Y direction [Harami et al., paragraph 0019].  
Without a third displacement guide that is oriented such that the longitudinal axis thereof extends in the axis Y direction, the supported spindle head/drill arm wouldn’t be able to move in the axis Y direction along the column/mechanical support in a consistent manner.  In other words, the inherently provided third displacement guide that is installed on the column/ mechanical support ensures that the supported spindle head/drill arm doesn’t veer off in a direction that extends obliquely to the axis Y direction, for example.  Thus, “at least a displacement guide is installed along axis Y.”  

Claim 8:  Regarding the column/mechanical support of Harami et al., Examiner reiterates that it is inherent that it is installed/mounted on a second displacement guide of the operating base (11).  This is because without a second displacement guide, the column/mechanical support wouldn’t be able to move in the axis X direction along the operating base (11) [paragraph 0019] in a consistent manner.  In other words, the inherently provided second displacement guide on which the column/mechanical support is mounted ensures that the column/mechanical support doesn’t veer off in a direction that extends obliquely to the axis X direction, for example.  It is this second displacement guide that “is disposed on axis X.”

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harami et al. (U.S. PG Publication No. 2002/0051687 A1) in view of Otani et al. (U.S. PG Publication No. 2015/0043985 A1), and further in view of Canuto (U.S. Patent No. 9,533,390 B2).  
Claim 9:  With regards to the main spindle/drive unit (12), Harami et al. doesn’t disclose that the main spindle/drive unit (12) of the spindle head/drill arm “moves inside said arm, along axis W, parallel to axis Z.”  
Canuto shows in at least Figures 8 and 9 though, a spindle head/drill arm.  As can be seen in each of Figures 8 and 9 of Canuto, the spindle head/drill arm has a drive unit that is embodied as a motorized main spindle/drive unit (26).  Please note that rotation of the motorized spindle/ drive unit (26) provides for rotation of a given tool (2) that is attached thereto, the given tool (2) being a straight flute bit (2) for deep hole drilling for use in multifunctional machines (3), such as milling machines [column 2, lines 27-30].  Figures 8 and 9 further show the motorized spindle/ drive unit (26) of the spindle head/drill arm of Canuto being mounted to a linearly displaceable carriage (25).  When the linearly displaceable carriage (25) slides along a pair of associated tracks (10a, 10b) [Canuto, paragraph 2, lines 60-65], the motorized spindle/drive unit (26) moves inside said spindle head/drill arm along an axis, e.g. axis W, that extends parallel to the axis of rotation of the motorized spindle/drive unit (26).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spindle head/drill arm with main spindle/drive unit (26) of Canuto for the spindle head/drill arm with main spindle/drive unit (12) of Harami et al., as this is a substitution of one known spindle head/drill arm with an associated main spindle/drive unit for setting a given tool in rotation for another, in order to obtain the predictable result of the straight flute bit (2) being rotated by the main spindle/drive unit (26) for machining the workpiece that is mounted to the operating table (P) of the operating module of Harami et al.  Examiner notes that the spindle head/drill arm of Canuto will be supported by the column/mechanical support of Harami et al., such said spindle head/drill arm is vertically displaceable in the axis Y direction.  This is because the spindle head/drill arm of Harami et al. was supported by said column/mechanical support such that it was vertically displaceable in the axis Y direction [Harami et al., paragraph 0019]. 
Also, as can be seen in Figures 1 and 2 of Harami et al., the original main spindle (12)/ drive unit of the machining station (1) is oriented such that it extends parallel to axis Z.  Thus, the axis of rotation of the original main spindle (12)/drive unit extends parallel to axis Z.  Noting this, in substituting the spindle head/drill arm of Canuto for the spindle head/drill arm of Harami et al., please be advised that the main spindle/drive unit (26) of the spindle head/drill arm of Canuto will be oriented within the modified machining station (1) of Harami et al., in accordance with the disclosure of Harami et al., so as to extend parallel to axis Z.  Therefore, the axis of rotation of the motorized spindle/drive unit (26) extends parallel to axis Z.  Based on the foregoing, in the modified machining station (1) of Harami et al., the main spindle/drive unit (26) moves inside said spindle head/drill arm along axis W, which extends parallel to axis Z.  

Claim 10:  As to the spindle head/drill arm that has the main spindle/drive unit (12), disclosure isn’t provided by Harami et al. on said spindle head/drill arm comprising, “a door, to enable access for an operator to change the drill tool, said door adapted to prevent liquids used during machining from passing to the arrangement module of the station; [and] coupling mechanisms for installing the drill tool supports.”  
Canuto shows in at least Figures 8 and 9 though, a spindle head/drill arm.  As can be seen in each of Figures 8 and 9 of Canuto, the spindle head/drill arm has a drive unit that is embodied as a motorized main spindle/drive unit (26).  Please note that rotation of the motorized spindle/ drive unit (26) provides for rotation of a given tool (2) that is attached thereto, the given tool (2) being a straight flute bit (2) for deep hole drilling for use in multifunctional machines (3), such as milling machines [column 2, lines 27-30].  Next, as can be seen between at least Figures 3 and 4 of Canuto, the spindle head/drill arm comprises a door (20) having a pair of wings (21a, 21b).  The door (20) constitutes such, as it is a barrier by which entry to the confines of a slider (8) is opened and closed.  Note that the door (20) has locks/locking spindles (22) which interact with engagement/disengagement means (17) of the slider (8) [Canuto, paragraph 2, lines 57-59].  Please be advised that Canuto advises that said door (20) accommodates temporarily between the pair of wings (21a, 21b) thereof a single slider (8) [Canuto, paragraph 2, lines 53-56].  Please further be advised that Figure 3 shows the door (20) having been opened, whereas Figure 4 shows the door (20) having been closed.  When the door (20) is opened, as in Figures 10 and 11, for example, an operator is enabled access to change the straight flute bit/drill tool (2).  This is because the straight flute bit/drill tool (2) is mounted (by way of drill tool supports 11) to the slider (8) to which access is enabled when said door (20) is opened.  Note that Figure 10 further shows the spindle head/drill arm as having, in the form of a pair of tracks, coupling mechanisms (10a, 10b) for installing the drill tool supports (11) in a linearly displaceable manner within said spindle head/drill arm.  Lastly, by virtue of being a solid element, the door (20) is adapted, as broadly claimed, to prevent liquids used during machining from passing, e.g. passing therethrough, to the arrangement module of the modified machining station (1) of Harami et al.  (Please note that claim 10 doesn’t actually positively recite any liquids that are to be used during machining of a workpiece, for example).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spindle head/drill arm with main spindle/drive unit (26) of Canuto for the spindle head/drill arm with main spindle/drive unit (12) of Harami et al., as this is a substitution of one known spindle head/drill arm with an associated main spindle/drive unit for setting a given tool in rotation for another, in order to obtain the predictable result of the straight flute bit/drill tool (2) being set in rotation by the main spindle/ drive unit (26) for machining the workpiece that is mounted to the operating table (P) of the operating module of Harami et al.  Examiner notes that the spindle head/drill arm of Canuto will be supported by the column/mechanical support of Harami et al., such said spindle head/drill arm is vertically displaceable in the axis Y direction.  This is because the spindle head/drill arm of Harami et al. was supported by said column/mechanical support such that it was vertically displaceable in the axis Y direction [Harami et al., paragraph 0019].  Based on the foregoing, in the modified machining station (1) of Harami et al., there is mounted the spindle head/drill arm of Canuto, and said spindle head/drill arm comprises the door (20) that enables access for an operator to change the straight flute bit/drill tool (2), said door (20) adapted to prevent liquids used during machining from passing to the arrangement module of the modified machining station (1), and coupling mechanisms (10a, 10b) for installing the drill tool supports (11).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harami et al. (U.S. PG Publication No. 2002/0051687 A1) in view of Otani et al. (U.S. PG Publication No. 2015/0043985 A1), and further in view of Yeh (U.S. PG Publication No. 2015/0174721 A1).  
Claim 11:  With regards to the arrangement window, which can be seen on the following page in version 2 of annotated Figure 1 of Harami et al., there is no disclosure on it comprising “at least a drain outlet.”  Examiner reiterates that the arrangement window is an element of the main spindle/drive unit (12).


    PNG
    media_image2.png
    813
    841
    media_image2.png
    Greyscale

	
	Figure 5 of Yeh though, shows an arrangement window (12) of a main spindle/drive unit (21), the arrangement window having a plurality of drain outlets, the plurality of drain outlets comprising a plurality of cooling arrays (124) and a plurality of cleaning arrays (126).  Figure 5 also shows each of the plurality of cooling arrays (124) having five primary drain outlets (125), with each of the plurality of cleaning arrays (126) having four secondary drain outlets (127).  As to the plurality of cooling arrays (124), each ejects coolant toward an interface of a given tool (22) and workpiece (23), thereby effectively cooling the given tool (22) and workpiece (23), which results in the service life of the given tool (22) being extended and the workpiece (23) being less likely to be deformed [paragraph 0023].  As to the plurality of cleaning arrays (126), they are arranged in a circular manner, and serve to remove chips/debris generated during workpiece (23) cutting, which provides the advantages of effectively cleaning and preventing chips/debris from entering the machining center/station (2) of Yeh [paragraph 0023].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the arrangement window of Harami et al. with the plurality of drain outlets of Yeh, the plurality of drain outlets of Yeh comprising the plurality of cooling arrays (124) and the plurality of cleaning arrays (126), so as to provide the advantages of reducing the likelihood of the workpiece being deformed, extending service life of the given tool mounted to the main spindle (12), and effectively cleaning and preventing chips from entering the machining station (1) of Harami et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harami et al. (U.S. PG Publication No. 2002/0051687 A1) in view of Otani et al. (U.S. PG Publication No. 2015/0043985 A1), in view of Yeh (U.S. PG Publication No. 2015/0174721 A1), and further in view of Wang et al. (U.S. PG Pub. No. 2019/0275627 A1).
Claim 12:  As to the spindle head/drill arm, Harami et al. doesn’t provide disclosure on it being “formed by a slanted drill base such that liquids used during machining return to the operating module by way of the drain outlets of the arrangement window.”  
	Figure 2B of Wang et al. though, shows a main spindle/drive unit (220'') that is supported for pivoting in an axis A direction by a U-shaped support of a spindle head/drill arm.  (The spindle head/drill arm is formed by the U-shaped support and the circular disc disposed between the U-shaped support and the vertical slider).  With regards to the U-shaped support of the spindle head/drill arm, it is mounted for rotation in an axis C direction.  Due to this setup, the U-shaped support of the spindle head/drill arm can be rotated in the axis C direction so as to be slanted.  Additionally, the U-shaped support enables the main spindle/drive unit (220'') to be slanted in the axis A direction like what is shown in Figure 2B.  As such, due to the U-shaped support of the spindle head/drill arm, the main spindle/drive unit (220'') can be angled/slanted in each of the axis A and C directions.  Next, attention is directed to Figure 2.  Per Wang et al., cutting fluid may be applied from a fluid subsystem (250) shown in Figure 2, to a cutting zone/ interface between a tool edge (214) and a workpiece (202) via a source channel (252) that is also shown in Figure 2.  Figure 2 further shows a return channel (262) and a filter (260) that connects back into the fluid subsystem (250).  Noting this, the filter (260) provides for removing material, e.g. debris, chips (202b), that may be intermixed with the cutting fluid of the return channel [paragraph 0034].  As such, due to the return channel (262) and filter (260), cutting fluid provided to the cutting zone/interface between the tool edge (214) and the workpiece (202) during machining can be cleaned and re-circulated.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the spindle head/drill arm of the machining station (1) of Harami et al. with the U-shaped support of Wang et al. and to have further provided the machining station (1) of Harami et al. with the return channel (262) and filter (260) of Wang et al., so as to enable the main spindle/drive unit (12) to be angled/slanted in each of the axis A and C directions thereby yielding additional machining angles and to enable coolant provided to the interface between the given tool and workpiece of Harami et al. to be cleaned and re-circulated.  
First, please be advised that by providing the spindle head/drill arm of Harami et al. with the U-shaped support of Wang et al., said spindle head/drill arm of Harami et al. will constitute “a slanted drill base,” as a result of its newly-provided U-shaped support being able to be slanted in the axis C direction, for example.  Thus, the modified spindle head/drill arm of Harami et al. is formed by a slanted drill base.  Noting this, the main spindle/drive unit (12) will be held by the U-shaped support such that it (12) can pivot/slant in the axis A direction with respect to the U-shaped support and such that it (12) can rotate/slant in the axis C direction along with the U-shaped support when said U-shaped support is set in rotation.  
Due to this setup in conjunction with providing Harami et al.’s machining station (1) with the return channel (262) and filter (260) of Wang et al., coolant that is ejected during machining from the plurality of cooling arrays (124) and the plurality of cleaning arrays (126) (which again are drain outlets) of the modified arrangement window, will return to the operating module of Harami et al. by way of the plurality of cooling arrays (124) and cleaning arrays (126) and also by way of the newly-provided return channel (262) and filter (260).  Based on the foregoing, in the modified machining station (1) of Harami et al., the spindle head/drill arm “is formed by a slanted drill base such that liquids used during machining return to the operating module by way of the drain outlets of the arrangement window.”  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harami et al. (U.S. PG Publication No. 2002/0051687 A1) in view of Otani et al. (U.S. PG Publication No. 2015/0043985 A1), and further in view of Matsuyama et al. (U.S. PG Publication No. 2015/0023752 A1).  
Claim 13:  Harami et al. doesn’t disclose the machining station (1) “comprising a filter unit arranged to clean and filter the liquids used during machining.”  Harami et al.; however, discloses spraying coolant over the periphery of a trough (11b) and the table frame (14) for assuredly introducing chips in a chip conveyor (18) of the machining station [Harami et al., paragraph 0026].  
	At least of Figure 2 of Matsuyama et al. though, shows a machining station (1) comprising a trough (1e) that collects chips (a) and coolant (b) [paragraph 0024].  Figure 2 of Matsuyama et al. further shows the machining station (1) as having a chip disposal device (2) that stores the chips (a) and the coolant (b) that are dropped from the trough (1e), discharges the chips (a) to a chip bucket (3) provided outside the machining station (1) while separating and removing the chips (a) from the coolant (b), and filters said coolant (b) to circulate and supply it to a spindle device (1c) of the machining station (1) [paragraph 0025].  In terms of the structure of the chip disposal device (2), it mainly includes a device casing (5) having a storage tank (19) to/in which the chips (a) and the coolant (b) are dropped and stored, a chip conveyor (6) moving around counterclockwise so as to pass inside the storage tank (19), and a first filtering unit (7) disposed in the storage tank (19) [paragraph 0026].  In addition to the first filtering device (7), the machining station (1) has a second filter unit in the form of a liquid separating device (65).  Per Matsuyama et al., the chip disposal device (2) includes the liquid separating part (65), which separates and collects the coolant (b) that adheres to chip lumps that are discharged from the storage tank (19) by the chip conveyor (6) [paragraph 0046].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the chip conveyor (18) of Harami et al. with the chip disposal device (2) of Matsuyama et al., noting that said chip disposal device (2) of Matsuyama et al. includes a chip conveyor (6) and two filtering units (7, 65), so as to provide the advantage of cleaning and filtering the coolant (liquid) by separating chips generated during machining therefrom, thereby enabling coolant to be re-used.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                 

/MICHAEL VITALE/Examiner, Art Unit 3722